Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Ex Parte: Leslie William Springer                     Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No. F14445-
No. 06-13-00201-CR                                    A). Opinion delivered by Justice Carter,
                                                      Chief Justice Morriss and Justice Moseley
                                                      participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the order of the trial court denying the appellant’s habeas application.
       We note that the appellant, Leslie William Springer, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED NOVEMBER 26, 2013
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk